Name: Commission Regulation (EEC) No 1172/91 of 6 May 1991 amending Regulation (EEC) No 470/91 on the temporary suspension of the system of accession compensatory amounts for common feed wheat
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 7. 5. 91No L 114/22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1172/91 of 6 May 1991 amending Regulation (EEC) No 470/91 on the temporary suspension of the system of accession compensatory amounts for common feed wheat 30 April 1991 the system of accession compensatory amounts for consignments of common wheat that have undergone a treatment which makes the grain unsuitable for human consumption ; Whereas given that this situation still persists, the tem ­ porary suspension should be extended for another month ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, and to Council Regulation (EEC) No 4007/87 of 22 December 1987 extending the period referred to in Articles 90 ( 1 ) and 257 ( 1 ) of the Act of Accession of Spain and Portu ­ gal ('), as last amended by Regulation (EEC) No 3836/90 (2), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 7 (6) thereof, Whereas market prices for maize are very high throughout the Community owing to the shortage of supplies following the drought in the summer of 1990 ; whereas the shortage of maize is offset by the availability of large quantites of common wheat ; whereas, however, as regards Portugal, given the difference between the price for common wheat and for other feed grain, the substitu ­ tion of common wheat for maize in feedingstuffs in Portugal cannot take place under comparable economic conditions to those in the other Member States ; Whereas Commission Regulation (EEC) No 470/91 (*) counteracts this situation by temporarily suspending until HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 470/91 'until 30 April 1991 ' is replaced by 'until 31 May 1991 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 378, 31 . 12. 1987, p. 1 . (2) OJ No L 367, 29. 12. 1990, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 54, 28 . 2. 1991 , p. 32.